 



Exhibit 10-i-2
ROCKWELL COLLINS MASTER TRUST —
DEFERRED COMPENSATION AND NON-QUALIFIED SAVINGS AND NON-
QUALIFIED PENSION PLANS
     This TRUST AGREEMENT is amended and restated effective this            day
of                     , 2007 between ROCKWELL COLLINS, INC., a Delaware
corporation (the “Company”) and WELLS FARGO BANK, N.A., a national banking
association (the “Trustee”);
     (a) WHEREAS, effective as of June 15, 2001, Rockwell International
Corporation, the predecessor to the Company, entered into the Trust Agreement
with the Trustee to provide for the payment of benefits to participants and
beneficiaries under the Rockwell Collins Non-Qualified Savings Plan, Rockwell
Collins Non-Qualified Pension Plan and Rockwell Collins Deferred Compensation
Plan (the “Pre-2005 Plans”);
     (b) WHEREAS, it is the intention of the Company that the Pre-2005 Plans
remain grandfathered and not subject to Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”);
     (c) WHEREAS, the Company has adopted certain additional deferred
compensation and non-qualified savings and non-qualified retirement plans for
the benefit of its employees and former employees and employees and former
employees of certain of its affiliates that are subject to Section 409A,
including the Rockwell Collins 2005 Non-Qualified Retirement Savings Plan,
Rockwell Collins 2005 Non-Qualified Pension Plan and Rockwell Collins 2005
Deferred Compensation Plan (“2005 Plans”);
     (d) WHEREAS, the Pre-2005 Plans and 2005 Plans are hereinafter sometimes
referred to collectively as the “Plans”;
     (e) WHEREAS, the Company desires to amend and restate this Trust Agreement
to reflect certain changes in respect of Section 409A and to make certain other
changes requested by the Trustee;
     (f) WHEREAS, it is the intention of the parties that this Trust shall
continue to constitute an unfunded arrangement and that such Trust shall not
affect the status of any Plan as an unfunded plan maintained for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees for purposes of Title I of the Employee Retirement Income
Security Act of 1974;
     (g) WHEREAS, it is the intention of the Company to continue to make
periodic contributions to the Trust in an amount equal to the total compensation
deferred on behalf of the participants under the Rockwell Collins Deferred
Compensation Plan and Rockwell Collins 2005 Deferred Compensation Plan (and any
earnings deemed credited thereon).
     NOW, THEREFORE, the parties do hereby amend and restate this Trust
Agreement as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Establishment of Trust.
     (a) The Company has heretofore deposited with the Trustee in trust an
initial amount in respect of compensation deferred on behalf of the participants
under the Rockwell Collins Deferred Compensation Plan (and any earnings deemed
credited thereon) for the period from and after June 1, 2000, which became the
principal of the Trust to be held, administered and disposed of by the Trustee
as provided in this Trust Agreement
     (b) The Company shall continue to deposit periodically with the Trustee in
Trust an amount equal to the total compensation deferred on behalf of the
participants in the Rockwell Collins Deferred Compensation Plan and Rockwell
Collins 2005 Deferred Compensation Plan (and any earnings deemed credited
thereon).
     (c) The Trust hereby established is revocable by the Company. The Trust
shall become irrevocable upon a Change of Control (except that such Trust shall
not become irrevocable with respect to amounts attributable to the 2005 Plans
upon the occurrence of an event described in Section 13(d)(iv)).
     (d) The Trust is intended to be a grantor trust, of which the Company is
the grantor, within the meaning of subpart E, part I, subchapter J, chapter l,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.
     (e) The principal of the Trust, and any earnings thereon, shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Plan participants and general creditors as herein
set forth. Plan participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plans and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event of
Insolvency (as defined in Section 3(a) herein).
     (f) Upon a “Change of Control” (as defined in Section 13(d) herein, except
that for purposes of this Section 1(f) an event described in Section 13(d)(iv)
shall be disregarded for purposes of the requirement to fund or make the Trust
irrevocable with respect to the 2005 Plans), the Company shall, as soon as
possible and without any further action by the Board, but in no event later than
three (3) business days after such Change of Control, make an irrevocable
contribution to the Trust in an amount equal to (1) the total amount of account
balances, and benefits accrued and unpaid, as of the date of the Change of
Control for each Plan participant or beneficiary under each Plan minus (2) the
fair market value of the assets held under the Trust as of such date. Within one
hundred and fifty (150) days after the last day of: (1) the calendar year in
which such Change of Control occurs and (2) each calendar year thereafter, the
Company shall contribute an additional amount to the Trust equal to (A) the
total amount of account balances, and benefits accrued and unpaid, as of such
last day of such calendar year for each participant or beneficiary under each
Plan minus (B) the fair market value of the assets held under the Trust as of
such date. Notwithstanding any other provision of this Trust Agreement or any
Plan to the

2



--------------------------------------------------------------------------------



 



contrary, upon a Change of Control no plan other than a Plan listed on
Appendix A on the day before the day on which the Change of Control occurs shall
participate in or have any right under the Trust.
     (g) Notwithstanding any provision of this Trust Agreement, the Company, in
its sole discretion, may at any time, or from time to time, make additional
deposits of cash or other property, acceptable to the Trustee, in trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. Neither the Trustee nor any Plan
participant or beneficiary shall have any right to compel such additional
deposits.
     Section 2. Payments to Plan Participants and Their Beneficiaries.
     (a) The Company shall deliver to the Trustee a schedule (the “Payment
Schedule”) that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the respective Plan), and the time of commencement for payment of such amounts.
Except as otherwise provided herein, the Trustee shall make payments to the Plan
participants and their beneficiaries in accordance with such Payment Schedule.
The Trustee shall make provision for the reporting and withholding of any
federal and state taxes (other than FICA, FUTA or local taxes) that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of the respective Plan and shall pay amounts withheld to the appropriate
taxing authorities. Notwithstanding the foregoing, the Company may direct the
Trustee with respect to the state and federal income tax withholding on such
payments. If applicable, the Company shall direct the Trustee to remit any FICA,
FUTA or local taxes with respect to the benefit payments to the Company and the
Company shall have the responsibility for determining, reporting, and paying the
FICA, FUTA or local taxes to the appropriate taxing authorities. The Company
will indemnify and hold harmless the Trustee from any and all liability to which
the Trustee may become subject due to the Company’s failure to properly withhold
and remit FICA, FUTA or local taxes in connection with payments from the Trust.
Within sixty (60) days after the end of each calendar year, the Company shall
deliver an updated Payment Schedule as of the end of such calendar year. Within
ten (10) days after the Company determines that a Change of Control is imminent,
the Company shall deliver an updated Payment Schedule as of the date such
determination is made.
     (b) The entitlement of a Plan participant or his or her beneficiaries to
benefits under each Plan shall be determined by the Company or such party as it
shall designate under such Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in such Plan.
     (c) The Company may make payment of benefits directly to Plan participants
or their beneficiaries as they become due under the terms of the respective
Plan. Notwithstanding any other provision of this Agreement to the contrary,
prior to a Change of Control, any payments of account balances and benefits due
under any Plan shall be paid from the general

3



--------------------------------------------------------------------------------



 



assets of the Company instead of from the Trust and the Trust shall reimburse
the Company for such payments within thirty (30) days after the end of the month
in which such payments are made. The Company shall notify the Trustee of its
decision to make payment of benefits directly prior to the time amounts are
payable to participants or their beneficiaries. In addition, if the principal of
the Trust, and any earnings thereon, are not sufficient to make payments of
benefits in accordance with the terms of a Plan, the Company shall make the
balance of each such payment as it falls due. The Trustee shall notify the
Company when principal and earnings are not sufficient.
     Section 3. The Trustee’s Responsibility Regarding Payments to Trust
Beneficiary When the Company is Insolvent.
     (a) The Trustee shall cease payment of benefits to Plan participants and
their beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if: (i) the Company is unable
to pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.
     (b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.
     (i) The Board of Directors and the Chief Executive Officer of the Company
shall have the duty to inform the Trustee in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Plan participants or their
beneficiaries.
     (ii) Unless the Trustee has actual knowledge of the Company’s Insolvency,
or has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning the Company’s solvency as may be furnished to the
Trustee, if that evidence provides the Trustee with a reasonable basis for
making a determination concerning the Company’s solvency.
     (iii) If at any time the Trustee has determined that the Company is
Insolvent, the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of Plan participants or their beneficiaries to pursue their
rights as general creditors of the Company with respect to benefits due under
any Plan or otherwise.

4



--------------------------------------------------------------------------------



 



     (iv) The Trustee shall resume the payment of benefits to Plan participants
or their beneficiaries in accordance with Section 2 of this Trust Agreement, but
only after the Trustee has determined that the Company is not Insolvent (or is
no longer Insolvent).
     (c) Provided that there are sufficient assets, if the Trustee discontinues
the payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
participants or their beneficiaries under each Plan under the terms of the
respective Plan for the period of such discontinuance, less the aggregate amount
of any payments made to Plan participants or their beneficiaries by the Company
in lieu of the payments provided for hereunder during any such period of
discontinuance.
     Section 4. Payments to the Company. Except as provided in Section 2(a) and
(c) or Section 3 hereof, the Company shall have no right or power to direct the
Trustee to return to the Company or divert to others any of the Trust assets
before all payments of benefits have been made to Plan participants and their
beneficiaries pursuant to the terms of the respective Plan.
     Section 5. Investment Authority.
     (a) Except as provided below, the Company shall have the sole power and
responsibility for the management, disposition, and investment of the Trust
assets, and the Trustee shall comply with written directions from the Company or
its designated agent, which may include a recordkeeper for the Plan. The Trustee
shall have no duty or responsibility to review, initiate action, or make
recommendations regarding the investment of Trust assets and shall retain such
assets until directed in writing to dispose of them.
     (b) In the administration of the Trust, the Trustee shall have the
following powers, all of which shall be exercised only in a fiduciary capacity:
     (i) To hold and control the assets in the Trust of any kind (except as
provided in Section (c) below) including shares of any registered investment
company, whether or not the Trustee or any of its affiliates provides investment
advice or other services to such company and receives compensation for the
services provided;
     (ii) To sell, exchange, assign, transfer, and convey any security or
property held in the Trust, at public or private sale, at such time and price
and upon such terms and conditions (including credit) as directed by the Company
or an Investment Manager;
     (iii) To invest and reinvest assets of the Trust (including accumulated
income) as directed by the Company or an Investment Manager (as defined in
(d) below);
     (iv) To vote, tender, or exercise any right to any stock or securities held
in the Trust as directed by the Company or an Investment Manager;

5



--------------------------------------------------------------------------------



 



     (v) To consent to and participate in any plan for the liquidation,
reorganization, consolidation, or merger of any corporation, any security of
which is held in the Trust, as directed;
     (vi) To sell or exercise any “rights” issued on any securities held in the
Trust, as directed;
     (vii) To cause all or any part of the assets of the Trust to be held in the
name of the Trustee (which in such instance need not disclose its fiduciary
capacity) or, as permitted by law, in the name of any nominee, and to acquire
for the Trust any investment in bearer form, but the books and records of the
Trust shall at all times show that all such investments are part of the Trust
and the Trustee shall hold evidence of title to all such investments; and
     (viii) To make such distributions to Participants (as such term is defined
in the respective Plan) in accordance with the provisions of this Trust
Agreement and the Plan.
     (c) In no event may the Trustee invest in securities (including stock or
rights to acquire stock) or obligations issued by the Company, other than a de
minimis amount held in common investment vehicles in which the Trustee invests.
All rights associated with assets of the Trust shall be exercised by the Trustee
or the person designated by the Trustee, and shall in no event be exercisable by
or rest with Plan participants.
     (d) From time to time, the Company may appoint one or more investment
managers who shall have investment management and control over all or a portion
of the assets of the Trust (“Investment Managers”). Each Investment Manager
shall be a (i) registered investment advisor under the Investment Advisors Act
of 1940, (ii) bank, as defined in the Investment Advisors Act of 1940, or
(iii) qualified insurance company under the laws of one state. The Company shall
notify the Trustee of the appointment of the Investment Manager. In the event
more than one Investment Manager is appointed, the Company shall determine which
assets shall be subject to management and control by each Investment Manager and
shall also determine the proportion in which funds withdrawn or disbursed shall
be charged against the assets subject to each Investment Manager’s management
and control. As shall be provided in any contract between an Investment Manager
and the Company, such Investment Manager shall hold a revocable proxy with
respect to all securities which are held under the management of such Investment
Manager pursuant to such contract and such Investment Manager shall report the
voting of all securities subject to such proxy on an annual basis to the
Company. In the event that the Company does not appoint an Investment Manager as
provided in this Section 5(d), references in this Trust Agreement to “Investment
Manager” shall mean the Company.
     (e) Notwithstanding any other provision of this Agreement to the contrary,
following a Change of Control, the Trustee shall have full discretionary powers
to (i) appoint and remove Investment Managers, (ii) determine which assets shall
be subject to management and control by each Investment Manager, and
(iii) determine the proportion in which funds withdrawn or disbursed shall be
charged against the assets subject to each Investment Manager’s management and
control.

6



--------------------------------------------------------------------------------



 



     Section 6. Disposition of Income. During the term of this Trust, all income
received by the Trust, net of expenses and taxes, shall be accumulated and
reinvested.
     Section 7. Accounting by the Trustee. The Trustee shall keep accurate and
detailed records of all investments, receipts, disbursements, and all other
transactions required to be made, including such specific records as shall be
agreed upon in writing between the Company and the Trustee. Within sixty
(60) days following the close of each calendar year and within sixty (60) days
after the removal or resignation of the Trustee, the Trustee shall deliver to
the Company a written account of its administration of the Trust during such
year or during the period from the close of the last preceding year to the date
of such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
Trust at the end of such year or as of the date of such removal or resignation,
as the case may be. To the extent the Company shall, in its sole discretion,
determine that a sub-trust is required for any Plan to comply with or be exempt
from Section 409A, the Trustee shall maintain a separate sub-trusts for the
Pre-2005 Plans and 2005 Plans.
     Section 8. Responsibility of the Trustee.
     (a) The Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims and the Trustee shall
indemnify and hold harmless the Company and its officers, employees, agents and
affiliates from any act or failure to act in accordance with this standard.
Notwithstanding the foregoing, the Trustee shall incur no liability to any
person for any action taken pursuant to a direction, request or approval given
by the Company and the Company shall indemnify and hold harmless the Trustee,
its officers, employees, and agents from and against all liabilities, losses,
and claims for actions taken (other than for actions or inactions of the Trustee
or its officers, employees, and agents that are intentional, fraudulent or
negligent) which is contemplated by, and in conformity with, the terms of the
respective Plan or this Trust and is given in writing by the Company. In the
event of a dispute between the Company and a party, the Trustee may apply to a
court of competent jurisdiction to resolve the dispute.
     (b) If the Trustee undertakes or defends any litigation arising in
connection with this Trust, the Company agrees to indemnify the Trustee against
the Trustee’s costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments, provided, however, that the Company shall not indemnify the
Trustee for any actions or inactions of the Trustee or its officers, employees,
and agents that are intentional, fraudulent or negligent. If the Company does
not pay such costs, expenses and liabilities in a reasonably timely manner, the
Trustee may obtain payment from the Trust.

7



--------------------------------------------------------------------------------



 



     (c) The Trustee may consult with legal counsel (who may also be counsel for
the Company generally) with respect to any of its duties or obligations
hereunder.
     (d) The Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.
     (e) The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy. The Trustee shall not be liable
for the failure or omission of any insurance company for any reason to pay any
benefits or furnish any services under the policies or contracts. The Company
shall have the sole responsibility to determine whether any insured under any
insurance policy held in the Trust is deceased.
     (f) Notwithstanding any powers granted to the Trustee pursuant to this
Trust Agreement or to applicable law, the Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.
     Section 9. Compensation and Expenses of the Trustee. All administrative and
Trustee’s fees and expenses shall be paid from the Trust. The Trustee shall have
the right to require the Company to pay any administrative and Trustee’s fees
and expenses, to the extent assets are not sufficient to pay such fees and
expenses from the Trust.
     Section 10. Resignation and Removal of the Trustee.
     (a) Prior to a Change of Control, the Trustee may resign at any time by
written notice to the Company, which shall be effective ninety (90) days after
receipt of such notice unless the Company and the Trustee agree otherwise.
     (b) Prior to a Change of Control, the Trustee may be removed by the Company
on thirty (30) days notice or upon shorter notice accepted by the Trustee.
     (c) Notwithstanding any other provision of this Trust Agreement to the
contrary, upon a Change of Control (as defined in Section 13(d) herein) the
Trustee may not be removed by the Company for two (2) years after such Change of
Control.
     (d) Notwithstanding any other provision of this Trust Agreement to the
contrary, if the Trustee resigns within two (2) years after a Change of Control
(as defined in Section 13(d) herein) the Company shall apply to a court of
competent jurisdiction for the appointment of a successor Trustee or for
instructions.

8



--------------------------------------------------------------------------------



 



     (e) If the Trustee resigns or is removed more than two (2) years after a
Change of Control (as defined in Section 13(d) herein), the Company shall
appoint a successor Trustee in accordance with the provisions of Section 11(b)
hereof prior to the effective date of the Trustee’s resignation or removal.
     (f) Upon resignation or removal of the Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within sixty (60) days after receipt of
notice of resignation, removal or transfer, unless the Company extends the time
limit.
     (g) Except as otherwise provided in Sections 10(c) or (d) hereof, if
Trustee resigns or is removed, a successor shall be appointed, in accordance
with Section 11 hereof, by the effective date of resignation or removal under
paragraphs (a) or (b) of this section. If no such appointment has been made, the
Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.
     Section 11. Appointment of Successor.
     (a) If the Trustee resigns or is removed in accordance with Section 10(a)
or (b) hereof, the Company may appoint any third party, such as a bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace the Trustee upon resignation or removal.
The appointment shall be effective when accepted in writing by the new Trustee,
who shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by the Company or the successor
Trustee to evidence the transfer.
     (b) If the Trustee resigns or is removed pursuant to the provisions of
Section 10(e) hereof, the Trustee shall appoint as a successor Trustee any third
party that is a bank trust department or other party that may be granted
corporate Trustee powers under state law. The appointment of a successor Trustee
shall be effective when accepted in writing by the new Trustee. The new Trustee
shall have all the rights and powers of the former Trustee, including ownership
rights in Trust assets. The former Trustee shall execute any instrument
necessary or reasonably requested by the successor Trustee to evidence the
transfer.
     (c) The successor Trustee need not examine the records and acts of any
prior Trustee and may retain or dispose of existing Trust assets, subject to
Sections 7 and 8 hereof. The successor Trustee shall not be responsible for and
the Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

9



--------------------------------------------------------------------------------



 



     Section 12. Amendment or Termination.
     (a) This Trust Agreement may be amended by a written instrument executed by
the Trustee and the Company. Notwithstanding the foregoing, no such amendment
shall conflict with the terms of any Plan, as determined by the Company, or
shall make the Trust revocable after it has become irrevocable. Notwithstanding
any other provision of this Trust Agreement to the contrary, after a Change of
Control, no amendment may be made to this Trust Agreement that would (i) result
in the imposition of penalty taxes or other adverse tax consequences under
Section 409A to any participant or beneficiary in any Plan, (ii) result in a
“material modification” within the meaning of Section 409A with respect to any
Pre-2005 Plan, (iii) otherwise cause any Pre-2005 Plan to become subject to
Section 409A, or (iv) to add any other plan that is not listed on Appendix A
hereto on the day before the day on which the Change of Control occurs.
     (b) This Trust Agreement may not be amended by the Company for two
(2) years following a Change of Control, as defined in Section 13(d) herein.
     (c) The Trust shall not terminate until the date on which Plan participants
and their beneficiaries are no longer entitled to benefits pursuant to the terms
of the Plan. Upon termination of the Trust any assets remaining in the Trust
shall be returned to the Company.
     (d) Upon written approval of all participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan, the Company may terminate
this Trust prior to the time all benefit payments under the Plan have been made.
All assets in the Trust at termination shall be returned to the Company.
     Section 13. Miscellaneous.
     (a) Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.
     (b) Benefits payable to Plan participants and their beneficiaries under
this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.
     (c) This Trust Agreement shall be governed by and construed in accordance
with the laws of State of Delaware.
     (d) For purposes of this Trust Agreement, a Change of Control shall mean
any of the following:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the

10



--------------------------------------------------------------------------------



 



then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (w) any acquisition directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition pursuant to a
transaction which complies with clauses (w), (x) and (y) of subsection (iii) of
this Section 13(d); or
     (ii) Individuals who, as of the date of this Agreement, constitute the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to that date whose election,
or nomination for election by the Company’s shareowners, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors; or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (a “Company Transaction”), in each
case, unless, following such Company Transaction, (w) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Company Transaction beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Company Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Company Transaction of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (x) no Person (excluding any employee benefit plan (or related trust) of the
Company or of such corporation resulting from such Company Transaction)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Company Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Company Transaction and (y) at least a majority of the members of

11



--------------------------------------------------------------------------------



 



the board of directors of the corporation resulting from such Company
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Company Transaction; or
     (iv) Approval by the Company’s shareowners of a complete liquidation or
dissolution of the Company.
Notwithstanding any other provision of this Trust Agreement to the contrary, the
Trust shall not become funded with respect to or irrevocable upon an event
described in subclause (iv) of this Section 13(d) with respect to any 2005 Plan.
     (e) This Trust Agreement shall be binding upon any successor to the Company
and, upon a Change of Control, the term “the Company” shall be deemed to include
any successor thereto.
     (f) In the event of any inconsistency between this Trust Agreement and any
Plan documents with respect to the duties and responsibilities of the Trustee,
the Trust Agreement shall control.
     (g) If at any time a 2005 Plan fails to meet the requirements of the
Internal Revenue Code Section 409A, the Company shall determine, withhold,
report and remit all taxes withheld thereunder, as applicable.
     Section 14. Effective Date.
     The effective date of this amended and restated Trust Agreement shall be
January 1, 2005.

                  ROCKWELL COLLINS, INC.   WELLS FARGO BANK, N.A.,     the
Company   the Trustee    
 
               
By:
      By:        
 
               
Its:
      Its:        
 
               

12



--------------------------------------------------------------------------------



 



APPENDIX A
Pre-2005 Plans
Rockwell Collins Deferred Compensation Plan.
Rockwell Collins Non-Qualified Savings Plan.
Rockwell Collins Non-Qualified Pension Plan.
2005 Plans
Rockwell Collins 2005 Deferred Compensation Plan.
Rockwell Collins 2005 Non-Qualified Retirement Savings Plan.
Rockwell Collins 2005 Non-Qualified Pension Plan.

13